Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments1
With respect to arguments under §103, Applicant submits that “rejections are respectfully traversed.” See Rm. at 6. Arguments not made are waived.
Claim Objections
Claims 11-12 and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
Claims 11-12 and 18-19 are allowed.
Drawings
Drawing Fig. 4 or Fig. 5 are objected to. Applicant is free to amend either one based on what is easier for them. Following the amendment to the drawing, the Examiner will choose that drawing for the Off. Gaz. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Please follow these steps as a guide:
If Applicant amends claim 4, which shows the card being tapped on the mobile device, each of the operations must be shown;
Additionally, the system as recited in claim 8 that receives the payload must be show as Fig. 4 does not show any forwarding of data to a system device;
The system device should also show the operations of “apply” and “send” along with any other operations in a flow diagram fashion;
Operations should have numbering to represent the order of steps (if and when the operations have numbering the Spec. should be amended to reflect the newly added numbering).
Otherwise, the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The title currently recites “TAP TO PAY CREDIT BILL.” The inventive concept is tapping a credit card on a mobile device to pay a card balance. Please update TITLE to reflect this concept.

Interview Request
Examiner would prefer to have an interview prior to Applicant amending drawing and specification. Examiner may also allow for rejoinder since Applicant does not have a full set of 20 claims and that Applicant has broken consonance by claiming the URL during the prosecution history. 

Examiner Comments 
I. Nature of Amendments
New Language
Stricken Language
[(a)] receive, at an application programming interface (API) endpoint of one or more API endpoints, an authentication payload [(b)] from a contactless card via a user device, [(c1)] wherein a uniform resource locator [(c2)] specifies the one or more endpoints for the user device [(d)] to send the authentication payload;
[(a)] via one or more application programming interface (API) endpoints, [(b)] wherein the one or more API endpoints are specified by a uniform resource locator (URL), [(c)] wherein the determination of the occurrence of the single tap event [(d)] comprises [(e)] receiving an authentication payload from the user computing device [(d)] at the one or more API endpoints via the URL;


II. Immaterially Reducing
The following language immaterially reduces:
The new language in element (a) of API/API endpoint can be found in stricken language in element (a) and (d).;
The newly language in element (a) of “receiving…an authentication payload” and in element (d) of “send the authentication payment” can be found in stricken language in element (e) of “receiving an authentication payload;”
The new language in element (c2) “a uniform resource locator” can be found in stricken language in element (b) of “a uniform resource locator” and element (d);
The new language in element (c2) of “user device” can be found in element (e) of stricken language of “the user computing device;”
The new language in element (c2) of “specifies the one or more endpoints” can be found in stricken element (a).

III. Difference in New Language and New Matter
The new language in element (b) does not map to element (c) and vice versa. That is, the new language seeks to bring in both a combination of a “contactless card” and a “user device” whereby the “user device” is used as a transmission medium to forward the card’s payload. In this aspect, Applicant’s amendments go narrower. As noted, element (c) in the stricken version does not map to element (b) in the new version. That is, Applicant has removed the “single tap event” and has gone broader in that aspect.

IV. New Ground of Rejection
US20170116596 Tsui is now used to teach the newly added language.


    PNG
    media_image1.png
    846
    741
    media_image1.png
    Greyscale

Figure 1 reproduced from Tsui at Fig. 3 (showing a tap of a card on a mobile device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 13, 14, 15, 20, and 21 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Chatterjee et al. (US8577803) (“Chatterjee”) in view of Hogan et al. (US20090171794A1) (“Hogan”) in view of Morrison et al. (US10581800) (“Morrison”) in view of Tsui et al. (US20170116596) (“Tsui”).
Regarding claims 8 and 15 Chatterjee teaches:
receive…an authentication payload…via a user device (Fig. 15A Item 1514; col. 40 ll. 32-38)
determine an occurrence of a single tap event (col. 39 ll. 32-38, col. 40 ll. 7-18; Table in col. 40 Item <mode>NFC</mode>)…
in response to the occurrence of the single tap event (col. 39 ll. 32-38, col. 40 ll. 7-18; Table in col. 40 Item <mode>NFC</mode>):
apply a first payment amount to a card balance (Fig. 15A Item 1515; col. 41 ll. 35-42) and send a first notification to the user computing device of successful card payment (Fig. 15B Item 1535; col. 51 ll. 13-24)…
apply the second payment amount to the card balance (Fig. 15A Item 1515; col. 41 ll. 35-42), and send a third notification to the user computing device of the successful card payment (Fig. 15B Item 1535; col. 51 ll. 13-24).
Chatterjee does not teach a contactless card’s information passing through a mobile device, represented by the language of “from a contactless card via a user device” in the first element, along with the following representative language:
wherein a uniform resource locator specifies the one or more endpoints for the user device 
at an application programming interface endpoint of one or more API endpoints
the first payment amount being a predefined amount preconfigured by a user, or 
send a second notification to the user computing device of a payment amount input request (Fig. 4 Item 412; 0035), receive an indication of a second payment amount from the user computing device in response to the second notification…

Hogan teaches:
the first payment amount being a predefined amount preconfigured by a user, or (Fig. 4 Item 422; 0037) 
send a second notification to the user computing device of a payment amount input request (Fig. 4 Item 412; 0035), receive an indication of a second payment amount from the user computing device in response to the second notification (0035)…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the payment teachings of Chatterjee with the flexible transaction methods of Hogan (Fig. 4; 0035) in order to “enable[] a cardholder to access and use, in real time, reward points” and the like. (Hogan at 0004.)

Neither Chatterjee nor Hogan teach API/API endpoint/URL combination. Additionally, the references do not teach a mobile device as a passthrough for contactless card information. The following language is merely representative:
wherein a uniform resource locator specifies the one or more endpoints for the user device 
at an application programming interface endpoint of one or more API endpoints 
Morrison teaches API/API endpoint/URL combination:
wherein a uniform resource locator specifies the one or more endpoints for the user device (col. 4 ll. 7-29 and ll. 53-64)
at an application programming interface endpoint of one or more API endpoints (col. 4 ll. 7-29 and ll. 53-64)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to substitute the combine teachings of Chatterjee-Hogan that transmit XML data (Chatterjee at col. 40 ll. 30-67) with the APIs of Morrison (col. 4 ll. 7-29) in order to utilize application software since “APIs build…the basic architecture of the World Wide Web.” (Morrison at col. 1 ll. 15-29.)

Neither Chatterjee, Hogan, nor Morrison teach a mobile device as a pass through for contactless card information.
Tsui teaches a contactless card being tapped on a mobile device in Fig. 3 Items 203, 304 and in paragraphs 0089-0090.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Chatterjee, Hogan, and Morrison with Tsui in order to make online purchases with a mobile device with credit card information. The problem to be solved is the credit card information may not need to be manually entered into by a user in a webpage, and instead, may be programmatically entered upon a user tapping their card on their phone. See Tsui at 0004. 
As such, viewing Chatterjee and Hogan as a whole2 (i.e., Chatterjee’s mobile device with a virtual credit card and Hogan’s physical card), Examiner submits that the proposed modification a mobile device and physical card working in tandem would not change the principle function of the operation which is a financial transaction since the mobile device is a pass through.

Regarding claims 13 and 20 Chatterjee teaches:
[the payment] comprises a plurality of payment amount options (col. 40 Table XML Items <account_type>debit […] <account_type<rewards> col. 41 <account_type>credit)…
Chatterjee does not teach:
…, wherein the payment amount input request … and where in the indication of the second payment amount is one of the plurality payment amount options selected by the user.
Hogan teaches:
…, wherein the payment amount input request (Fig. 4 Item 412; 0035)… and where in the indication of the second payment amount is one of the plurality payment amount options selected by the user (Fig. 4 Item 412; 0035).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the payment teachings of Chatterjee with the flexible transaction methods of Hogan (Fig. 4; 0035) in order to “enable[] a cardholder to access and use, in real time, reward points” and the like. (Hogan at 0004.)

Regarding claims 14 and 21 Hogan teaches:
…, wherein the payment amount input request (Fig. 4 Item 412; 0035)… and where in the indication of the second payment amount is one of the plurality payment amount options selected by the user (Fig. 4 Item 412; 0035).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and was discover during examiner search: 
US10223691 Katzin (discusses the use of URLs in Fig. 11B for a virtual wallet)
US20100268615 Rosenberger (discusses the use of multiple cards and splitting transactions amongst multiple cards)
Wittern et al. Statically Checking Web API Requests in JavaScript (discusses what an API endpoint is and how it relates to a URL)
US6601759 Fife (directed towards user interface for credit card payment)
US10176418 Osborn (highly material reference as it was used in part to draft the instant application and buried in the IDS)
US20140136346 Teso (directed towards social media payments, but was listed in IDS)
US20150026049A1 Theurer (directed towards payment wallets)
US20100211504A1 Aabye (NFC communication)
US20100268615 Rosenberger (partial payment system and payment ratios for balances)
US20160012465A1 Sharp (directed towards payment cards)
US20170116596 Tsui (NFC enabled phone which switches on and off a tap feature based on a merchant website) (not relied upon for 103)
HandBook of Applied Cryptography by Menezes et al. (evidentiary standard for any cryptographic terms)
WO2006062998A2 Farsheed (discloses URL and API)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS G KERITSIS/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                              


    
        
            
        
            
    

    
        1 Remarks (06/17/2021) are herein referred to as “Rm.”
        2 Examiner is taking Morrison into account for the proposed modification; however, the role of Morrison is limited.